                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      April 02, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                      §
                                              §
v.                                            §          NO. 4:15-CR-80-01
                                              §
KIRK LAWRENCE BRANNAN                         §

                                          ORDER

       Defendant’s emergency motion for a reduction in sentence, pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), is GRANTED.

       Defendant is re-sentenced to a term of credit for time-served in the Bureau of Prisons,

followed by a term of THREE (3) YEARS of supervised release. The Bureau of Prisons is

ORDERED to release defendant from its custody immediately.

       Defendant is ORDERED restricted to his residence at all times (home incarceration),

except for medical necessities and court appearances or other activities specifically approved

by the Court, for a period of TWELVE (12) MONTHS as a condition of supervised release.

Defendant will be monitored by the form of location monitoring technology at the discretion

of the probation office for that period of TWELVE (12) MONTHS, and he must follow the

rules and regulations of the location monitoring program. Defendant must pay the costs of the

program. The probation officer will initiate the monitoring program as soon as practicable and

when deemed appropriate given the current COVID-19 outbreak. All other conditions of

supervised release imposed in the judgment remain in effect.

       SIGNED ON April 2, 2020.


                                                  Lee H. Rosenthal
                                                  United States District Judge
